DETAILED ACTION
Claims 1–4 and 6–13 are pending in the present application. Claims 3–4 and 7–13 have been withdrawn. Claims 1–4 and 6–7 are amended and claim 5 is canceled in the amendment filed on February 19th, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendments
The amendments to claims 1–4 and 6–7 filed on February 19th, 2021 are accepted.
The amendments to the Abstract of the disclosure are accepted.
The nonstatutory obviousness-type double patenting rejections (ODP) over copending applications 16/092986 in view of Tatami, and over copending application 16/080642 in view of Tatami are maintained. The limitations of former claim 5 that have now been added to amended claim 1 were previously rejected under ODP and Applicant has not argued the combination with Tatami who teaches varying the ranges of thickness and conductivity of the graphite film. 

Response to Arguments
Applicant’s arguments on pages 6-7 of the Remarks filed February 19th, 2021, with respect to the rejection of independent claim 1 under 35 USC §103 in view of Lavie, Tatami and Kobayashi, have been fully considered but are unpersuasive.
Applicant notes that the limitations of former claim 5 have been incorporated in claim 1 and asserts that Kobayashi para. 39, which had been applied in the former rejection of claim 5, is invalid because “µm” were assumed instead of “mm”. Applicant asserts that “Kobayashi’s 
In response, the Office has obtained and posted an updated English translation of Kobayashi in the application file wrapper, with the same corresponding paragraph numbers as in the previous translation provided. It is noted that para. 39 actually states that the minimum thickness of beryllium or lithium is preferably “0.01 mm or more”, corresponding to 10 µm or more. Given that the graphite is stated to be desirably ten times thicker than the beryllium or lithium, a stack of multiple layers of both materials would have a minimum thickness of 210 µm, which meets the limitation of being 0.1 µm or greater, and is still less than 1mm or 1000 µm.
Upon reconsideration, Kobayashi alone is being used to teach amended claim 1. Kobayashi was previously cited as also teaching a graphite support substrate for radioisotope production and Fig. 3 was cited as an example. Therefore, to avoid a combination of Lavie, Tatami, Kobayashi, and Lin to teach claim 2, the rejection has been consolidated in view of the amendments.

Claim Rejections - 35 USC § 103
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi Kobayashi et al*, JP 2013-054889 A (hereinafter “Kobayashi”).	*previously cited in the IDS	
Regarding claim 1, Kobayashi discloses a support substrate for radioisotope production (Figs. 1-6), the support substrate being configured to support a target for receiving charged particle beam irradiation (Figs. 1-6; para. 30,38: proton particles collide with a beryllium target and a carbon material substrate), 
the support substrate comprising two or more graphite films placed such that a surface thereof intersects a charged particle beam (Figs. 1-5; para. 23,36-38: multiple layers of single crystal graphite films are alternated with beryllium or lithium target material).
the two or more graphite films each having a thermal conductivity, in a surface direction, of 1200 W/(m-K) or greater (para. 30: single-crystal graphite has a conductivity of 1500 W/m-K or greater), the two or more graphite films each having a thickness of 0.05um or greater and 100um or less (para. 40: the thickness of each graphite film may be 100um- the graphite must be ten times greater thickness than the beryllium or lithium target that has a minimum thickness of 10µm from para. 39. Therefore Kobayashi meets the allowed range).
wherein the support substrate includes a stack of the two or more graphite films (Figs. 1-5, para. 38); and the support substrate has a total thickness of 0.1 um or greater and 1 mm or less (para. 39-40: “the beryllium in the target of the present invention can be made much thinner than 1 mm. The beryllium thickness when the beryllium material in the target of the present invention is beryllium is preferably 0.01 mm or more and less than 1 mm). In a similar manner, lithium may be used instead of beryllium leading to a suggested range of 0.05mm-0.5mm. Given the suggested ranges, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to obtain, following Kobayashi’s suggested method, a target substrate thickness anywhere from several tenths of a millimeter (0.1 + 0.01 + 0.1 mm = 100 + 10 + 100 um etc) to several millimeters after stacking multiple layers of graphite and beryllium or lithium. The lower end of Kobayashi’s range lies within the claimed range.
Note that according to Kobayashi para. 21 and 36, the superposition of several layers of single crystal graphite films with the Beryllium target material brings the advantages of high thermal conductivity and is effective at exhausting heat out of the system through increased thermal diffusivity of the graphite film. In addition, there is a tradeoff between a film too thin that will not have enough heat resistance, and a film too thick. according to Kobayashi para. 40, optimization or ranges is needed depending on the target material, the acceleration energy of the irradiated protons, the neutron generation efficiency of the graphite, and the desired heat resistance. See MPEP 2144.05 §2 regarding optimization of ranges. 

Regarding claim 6, Kobayashi discloses the support substrate according to claim 1,  wherein the two or more graphite films each have a density of 1.40 g/cm3 or greater and 2.26 g/cm3or less (Kobayashi para. 30: the crystal carbon/graphite material has a bulk density in the range “1.5 g/cm3 to 3.5 g/cm3. The overlap is within the claimed range. See also MPEP 2144.05 §2 on optimization of ranges.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Yi-Jun Lin et al*, US 2017/0021387 A1 (hereinafter “Lin”).
Regarding claim 2, Kobayashi discloses the support substrate according to claim 1, wherein, in the two or more graphite films, the thermal conductivity in the surface direction is equal to or greater than 50 times a thermal conductivity in a thickness direction (Kobayashi para. 36: “a material such as single crystal graphite whose thermal conductivity of the graphite surface is higher by an order of magnitude than the thermal conductivity of the surface orthogonal to the graphite surface”).
However, although Kobayashi teaches an order of magnitude greater, Kobayashi does not explicitly teach at least 50 times greater.
Lin teaches the general characteristics of a graphite single crystal film may be at least 50 times greater (Lin para. 4: “For instance, the thermal conductivity of a graphite single crystal can be up to approximately 1,920 W/mK (theoretical) or 1,800 W/mK (experimental) in the basal plane (crystallographic a- and b-axis directions), but that along the crystallographic c-axis direction is less than 10 W/mK (typically less than 5 W/mK)”- this difference amounts to a factor of at least 180 which is greater than 50).
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646